Exhibit 10.24
SECOND AMENDMENT TO
CREDIT AGREEMENT
          THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second Amendment”) is
entered into as of the 10th day of June, 2008, by and among WILLIAMS PRODUCTION
RMT COMPANY (the “Counterparty”), WILLIAMS PRODUCTION COMPANY, LLC (the
“Guarantor”), CITIBANK, N.A., as administrative agent (the “Administrative
Agent”), CITIGROUP ENERGY INC., as computation agent (the “Computation Agent”,
CALYON NEW YORK BRANCH, as collateral agent (the “Collateral Agent”) and PV
determination agent (the “PV Determination Agent”, and together with the
Administrative Agent, the Computation Agent and the Collateral Agent, the
“Agents”), and the BANKS.
Preliminary Statement
          WHEREAS, the Counterparty, the Guarantor, the Agents and the Banks,
are parties to that certain Credit Agreement dated as of February 23, 2007, as
amended by the First Amendment to Credit Agreement dated as of March 30, 2007
among the Counterparty, the Guarantor, the Agents and various Banks (“Credit
Agreement”) and
          WHEREAS, the Counterparty and the Guarantor have requested that the
Banks and the Agents modify the Credit Agreement and change certain terms
thereof, and the Agents and the Banks have agreed to do so; and
          WHEREAS, the Counterparty, the Guarantor, the Agents and the Banks
wish to execute this Second Amendment to evidence such agreement.
          NOW, THEREFORE, in consideration of the mutual covenants herein
contained and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the Counterparty, the Guarantor, the
Agents and the Banks hereby agree as follows (all capitalized terms used herein
and not otherwise defined herein shall have the meanings as defined in the
Credit Agreement):
     Section 1. Amendments to Section 1.1. Section 1.1 of the Credit Agreement
is hereby amended by amending the definition of “Termination Date” to read in
its entirety as follows:
     “Termination Date” means December 31, 2013.
     Section 1.1 of the Credit Agreement is hereby further amended by adding, in
appropriate alphabetical order, definitions of “Applicable Exposure Fee Rate and
“Second Amendment Effective Date” reading in their entireties as follows:

 



--------------------------------------------------------------------------------



 



     “Applicable Exposure Fee Rate” means, for any day, the rate per annum set
forth in the following table for the ratings, applicable on such day, by S&P and
Moody’s of the senior unsecured Dollar-denominated long-term debt of TWC:

          Applicable Ratings   Exposure Fee Rate
BBB or better by S&P and Baa2 or better by Moody’s
  0.25% per annum
 
   
BBB- or better by S&P and Baa3 or better by Moody’s, if the circumstances set
forth above for an Applicable Exposure Fee Rate of 0.25% do not apply
  0.35% per annum
 
   
Either (1) BBB- or better by S&P and Bal by Moody’s, or (2) BB+ by S&P and Baa3
or better by Moody’s
  0.425% per annum
 
   
Any circumstance not covered above in this table (including the senior unsecured
Dollar-denominated long-term debt of TWC not being rated by S&P or not being
rated by Moody’s)
  0.625% per annum

The applicable ratings as of the Second Amendment Effective Date by S&P and
Moody’s of the senior unsecured Dollar-denominated long-term debt of TWC are BB+
and Baa3, respectively. Thereafter, the applicable ratings by S&P and Moody’s of
such debt shall be those ratings of such debt in effect from time to time as
contemplated by Section 1.5. The Applicable Exposure Fee Rate shall change when
and as any relevant change occurs in the rating by S&P or Moody’s of the senior
unsecured Dollar-denominated long-term debt of TWC.
     “Second Amendment Effective Date” shall have the meaning set forth in the
Second Amendment to Credit Agreement dated as of June 10, 2008 among the
Counterparty, the Guarantor, Citibank, N.A., Calyon and others.
     Section 2. Amendment to Section 2.4(b). Section 2.4(b) of the Credit
Agreement is hereby amended to read in its entirety as follows:
          (b) Exposure Fees. The Counterparty agrees to pay to each Bank, for
each day, an exposure fee (an “Exposure Fee”) in an amount equal to the product
of (i) the amount obtained by dividing (x) the per annum Applicable Exposure Fee
Rate for such day by (y) the actual number of days in the year in which such day
occurs (365 or 366), times (ii) the net MTM Exposure for such day for all
Qualifying Hedges to which such Bank is a party (excluding in the computation of
any Exposure Fee, those days on which the net MTM Exposure for all Qualifying
Hedges to which such Bank is a party is negative). All Exposure Fees owed to any
Bank will be computed by such Bank based on the reports substantially in the
form of Exhibit H furnished by

- 2 -



--------------------------------------------------------------------------------



 



the Computation Agent pursuant to Section 7.1 and the respective applicable
ratings by S&P and Moody’s of the senior unsecured Dollar-denominated long-term
debt of TWC as those ratings are determined in accordance with the definition
herein of Applicable Exposure Fee Rate. Each Bank shall submit an invoice to the
Counterparty supporting its computation of any Exposure Fees owed to such Bank
with respect to each Fiscal Quarter that has elapsed and, if the Termination
Date has occurred, with respect to the period from the most recent date through
which its Exposure Fees have been invoiced (or the Effective Date, if Exposure
Fees have not previously been invoiced by it) through the Termination Date. The
Exposure Fee for each Bank will be payable in arrears directly to such Bank
within ten Business Days following the receipt of each such invoice.
     Section 3. Amendment to Section 5.1. Section 5.1(b) of the Credit Agreement
is hereby amended (a) by replacing the clause “Furnish to the Administrative
Agent (in the case of clauses (i) through (ix) and clause (xii) of this
Section 5.1(b)),” with the clause “Furnish to the Administrative Agent (in the
case of clauses (i) through (ix) and clauses (xii) and (xiv) of this Section
5.1(b)),”; (b) by deleting the word “and” at the end of clause (xii) thereof
(c) by changing the period at the end of clause (xiii) thereof to “; and”; and
(d) by adding, immediately after such clause (xiii), a new clause (xiv) thereto
reading in its entirety as follows:
          (xiv) promptly after any change in, or withdrawal or termination of,
the rating of any senior unsecured Dollar-denominated long-term debt of TWC by
S&P or Moody’s, notice thereof.
     Section 4. Representations True; No Default. Each of the Counterparty and
the Guarantor represents and warrants that:

  (i)   this Second Amendment has been duly authorized, executed and delivered
on its behalf; the Credit Agreement, as amended hereby, together with the other
Credit Documents to which it is a party, constitute the legal, valid and binding
obligation of the Counterparty or the Guarantor, as applicable, enforceable
against the Counterparty or Guarantor, as applicable, in accordance with their
terms, except as such enforceability may be limited by any applicable
bankruptcy, insolvency, reorganization, moratorium or similar law affecting
creditors’ rights generally and by general principles of equity;     (ii)   the
representations and warranties of the Counterparty and the Guarantor contained
in Article IV of the Credit Agreement are true and correct in all material
respects on and as of the date hereof as though made on and as of the date
hereof (other than those representations and warranties that expressly relate to
a specific earlier date, which representations and warranties were true and
correct in all material respects as of such earlier date); and     (iii)   after
giving effect to this Second Amendment, no Default or Event of Default under the
Credit Agreement has occurred and is continuing.

- 3 -



--------------------------------------------------------------------------------



 



     Section 5. Expenses, Additional Information. The Counterparty shall pay to
each Agent all reasonable expenses incurred by such Agent in connection with the
execution of this Second Amendment, including all reasonable expenses incurred
in connection with any previous negotiation and credit documentation.
     Section 6. Effectiveness. This Second Amendment shall become effective on
the date (the “Second Amendment Closing Date”) when, and only when, the
Administrative Agent notifies the Counterparty that the Administrative Agent (or
its counsel) has received from each party hereto either (i) a counterpart of
this Second Amendment signed on behalf of such party or (ii) written evidence
satisfactory to the Administrative Agent (which may include telecopy
transmission of a signed signature page of this Second Amendment) that such
party has signed a counterpart of this Second Amendment, which notice shall be
conclusive and binding. To, but excluding, the Second Amendment Closing Date,
Exposure Fees shall be computed in accordance with the Credit Agreement (but in
making such computation for each Bank, the net MTM Exposure for all Qualifying
Hedges to which such Bank is a party shall be deemed to be zero for all days
following and including the Second Amendment Closing Date). On and after the
Second Amendment Closing Date, Exposure Fees shall be computed in accordance
with the Credit Agreement as amended by this Second Amendment.
     Section 7. Post-Closing Requirements. Within 14 days of the Second
Amendment Closing Date, the Counterparty and the Guarantor shall deliver to the
Agents and the Banks:
          (a) a certificate of an authorized officer of the Counterparty and the
Guarantor, as applicable, dated as of the Second Amendment Closing Date
certifying (i) that the resolutions delivered to the Banks and the Agents on the
effective date of the Credit Agreement have not been amended, modified, revoked
or rescinded as of the Second Amendment Closing Date, (ii) that the applicable
organizational documents of the Counterparty and the Guarantor have not been
amended or otherwise modified since the effective date of the Credit Agreement,
except pursuant to any amendments attached thereto, and (iii) as to the
incumbency and signature of the officers of the Counterparty and the Guarantor
executing this Second Amendment; and
          (b) a certificate of an officer of each of the Counterparty and the
Guarantor dated as of the Second Amendment Closing Date certifying that each of
the representations and warranties made by the Counterparty or the Guarantor, as
applicable, in Section 4 hereof is true and correct, and that no Default or
Event of Default has occurred and is continuing.
     Section 8. Miscellaneous Provisions.
          (a) From and after the execution and delivery of this Second
Amendment, the Credit Agreement shall be deemed to be amended and modified as
herein provided, and except as so amended and modified the Credit Agreement
shall continue in full force and effect.
          (b) The Credit Agreement and this Second Amendment shall be read and
construed as one and the same instrument.
          (c) Any reference in any of the Credit Documents to the Credit
Agreement shall be a reference to the Credit Agreement as amended by this Second
Amendment.

- 4 -



--------------------------------------------------------------------------------



 



          (d) This Second Amendment shall be construed in accordance with and
governed by the laws of the State of New York.
          (e) This Second Amendment may be signed in any number of counterparts
and by different parties in separate counterparts and may be in original or
facsimile form, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
          (f) The headings herein shall be accorded no significance in
interpreting this Second Amendment.
     Section 9. Binding Effect. This Second Amendment shall be binding upon and
inure to the benefit of the Counterparty, the Guarantor, the Banks and the
Agents and their respective successors and assigns, except that the Counterparty
and the Guarantor shall not have the right to assign their rights hereunder or
any interest herein.
     Section 10. Reaffirmation of Guaranty. The Guarantor consents to the
execution and delivery by the Counterparty of this Second Amendment and ratifies
and confirms the terms of the guaranty contained in Article IX of the Credit
Agreement with respect to the Obligations. The Guarantor acknowledges that,
notwithstanding anything to the contrary contained herein or in any other
document evidencing any Obligations or any other obligation of the Counterparty,
or any actions now or hereafter taken by the Banks with respect to any
obligation of the Counterparty, the guaranty contained in Article IX of the
Credit Agreement (i) is and shall continue to be an absolute, unconditional,
continuing and irrevocable guaranty of payment of the Obligations to the extent
and as provided therein, and (ii) is and shall continue to be in full force and
effect in accordance with its terms. Nothing contained herein shall release,
discharge, modify, change or affect the original liability of the Guarantor
under the guaranty contained in Article IX of the Credit Agreement.
[Signature Pages Follow]

- 5 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have caused this Second Amendment to
be executed by their respective duly authorized officers as of the 18th day of
June, 2008, to be effective as of the Second Amendment Closing Date.

            COUNTERPARTY:

WILLIAMS PRODUCTION RMT COMPANY
      By:   /s/ Rodney J. Sailor         Name:   Rodney J. Sailor       
Title:   Treasurer        GUARANTOR:

WILLIAMS PRODUCTION COMPANY, LLC
      By:   /s/ Rodney J. Sailor         Name:   Rodney J. Sailor       
Title:   Treasurer     

Signature Page to Second Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



            AGENTS:

CITIBANK, N.A., as Administrative Agent
      By:   /s/ Todd Mogil         Name:   Todd Mogil        Title:   Vice
President        CITIGROUP ENERGY INC., as Computation Agent
      By:           Name:           Title:           CALYON NEW YORK BRANCH, as
Collateral Agent and as PV Determination Agent
      By:           Name:           Title:           By:           Name:        
  Title:        

Signature Page to Second Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



            AGENTS:

CITIBANK, N.A., as Administrative Agent
      By:           Name:   Todd Mogil        Title:   Vice President       
CITIGROUP ENERGY INC., as Computation Agent
      By:   /s/ Stuart W. Staley         Name:   Stuart W. Staley       
Title:   Managing Director        CALYON NEW YORK BRANCH, as Collateral Agent
and as PV Determination Agent
      By:           Name:           Title:           By:           Name:        
  Title:        

Signature Page to Second Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



            AGENTS:

CITIBANK, N.A., as Administrative Agent
      By:           Name:           Title:           CITIGROUP ENERGY INC., as
Computation Agent
      By:           Name:           Title:           CALYON NEW YORK BRANCH, as
Collateral Agent and as PV Determination Agent
      By:   /s/ Page Dillehunt         Name:   Page Dillehunt        Title:  
Managing Director        By:   /s/ Sharada Manne         Name:   Sharada Manne 
      Title:   Director     

Signature Page to Second Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



            BANKS:

CITIBANK, N.A.
      By:   /s/ Todd Mogil         Name:   Todd Mogil        Title:   Vice
President        CALYON
      By:           Name:           Title:           By:           Name:        
  Title:           BARCLAYS BANK PLC
      By:           Name:           Title:           BNP PARIBAS
      By:           Name:           Title:      

Signature Page to Second Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



            BANKS:

CITIBANK, N.A.
      By:           Name:           Title:           CALYON NEW YORK BRANCH
      By:   /s/ Page Dillehunt         Name:   Page Dillehunt        Title:  
Managing Director        By:   /s/ Sharada Manne         Name:   Sharada Manne 
      Title:   Director        BARCLAYS BANK PLC
      By:           Name:           Title:           BNP PARIBAS
      By:           Name:           Title:      

Signature Page to Second Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



            BANKS:

CITIBANK, N.A.
      By:           Name:           Title:           CALYON
      By:           Name:           Title:           By:           Name:        
  Title:           BARCLAYS BANK PLC
      By:   /s/ Scott Connelly         Name:   Scott Connelly        Title:  
Managing Director        BNP PARIBAS
      By:           Name:           Title:      

Signature Page to Second Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



            BNP PARIBAS
      By:   /s/ Larry Robinson         Name:   Larry Robinson        Title:  
Director        By:   /s/ Mark Cox         Name:   Mark Cox        Title:  
Managing Director   

Signature Page to Second Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



            CREDIT SUISSE ENERGY LLC
      By:   /s/ Marisa Scauzillo         Name:  Marisa Scauzillo        Title:
Authorized Signatory        MORGAN STANLEY CAPITAL GROUP INC.
      By:           Name:           Title:           THE ROYAL BANK OF SCOTLAND
PLC
      By:           Name:           Title:      

Signature Page to Second Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



            CREDIT SUISSE ENERGY LLC
      By:           Name:           Title:           MORGAN STANLEY CAPITAL
GROUP INC.
      By:   /s/ Robert P. Kinney         Name:   Robert P. Kinney       
Title:   Vice President        THE ROYAL BANK OF SCOTLAND PLC
      By:           Name:           Title:      

Signature Page to Second Amendment to Credit Agreement

 



--------------------------------------------------------------------------------



 



            CREDIT SUISSE ENERGY LLC
      By:           Name:           Title:           MORGAN STANLEY CAPITAL
GROUP INC.
      By:           Name:           Title:           THE ROYAL BANK OF SCOTLAND
PLC
      By:   /s/ Brian Smith         Name:   Brian Smith        Title:   Senior
Vice President   

Signature Page to Second Amendment to Credit Agreement

 